

115 HR 6549 IH: Medicaid Estate Recovery Fairness Act of 2018
U.S. House of Representatives
2018-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6549IN THE HOUSE OF REPRESENTATIVESJuly 26, 2018Mr. Nolan introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to limit estate recovery under Medicaid with respect
			 to newly eligible individuals, and for other purposes.
	
 1.Short titleThis Act may be cited as the Medicaid Estate Recovery Fairness Act of 2018. 2.Limitation on estate recovery under Medicaid with respect to newly eligible individualsSection 1917(b) of the Social Security Act (42 U.S.C. 1396p(b)) is amended—
 (1)in paragraph (1), in the matter preceding subparagraph (A), by striking No adjustment and inserting Subject to paragraph (6), no adjustment; and (2)by adding at the end the following new paragraph:
				
 (6)Beginning on the date of the enactment of this paragraph, in the case of an individual who was enrolled under the State plan on the basis of being an individual described in subclause (VIII) of section 1902(a)(10)(A)(i) when the individual received medical assistance correctly paid on behalf of such individual under the State plan, the State may only seek adjustment or recovery from the individual’s estate for medical assistance consisting of services described in clause (i) of paragraph (1)(B)..
			